                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEAN BRYAN DAVIDSON,                              )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          No. 4:19-cv-2148-RWS
                                                  )
D. STERNBERG, et al.,                             )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff Dean Bryan Davidson’s amended

complaint, and his duplicative motions for leave to proceed in forma pauperis. The Court has

reviewed plaintiff’s motion for leave to proceed in forma pauperis filed on September 25, 2019

and the financial information contained therein, and has determined to grant the motion. The

Court will deny the duplicative motion filed on September 30, 2019. Additionally, for the

reasons discussed below, the Court will dismiss this case.

                                           Background

       Plaintiff is a resident of the Southeast Mental Health Center, and is a frequent pro se and

in forma pauperis litigator in this Court. He initiated this civil action on July 23, 2019 by filing

documents indicating that he wished to file a medical malpractice lawsuit against Dr. D.

Sternberg. Those documents included unrelated statements concerning alleged interference with

his mail. Plaintiff neither paid the filing fee nor sought leave to proceed in forma pauperis. On

September 17, 2019, the Court entered an order giving plaintiff the opportunity to file an

amended complaint, and directing him to either pay the filing fee or seek in forma pauperis
status. Plaintiff complied, and the Court now reviews the amended complaint pursuant to 28

U.S.C. § 1915(e)(2).

                                          Legal Standard

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to
                                                  2
excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                     The Amended Complaint

         Plaintiff states that his First, Fifth, Eighth and Fourteenth Amendment rights have been

violated, he has been denied access to the courts, and his Miranda rights have been violated. It is

clear that plaintiff intends to file a lawsuit to vindicate the violation of federally-protected rights.

The Court therefore construes the amended complaint as one brought pursuant to 42 U.S.C. §

1983.1

         Plaintiff names the following 9 people as defendants: Dr. D. Sternberg, Jaimie Waller,

Jannet Lalty, Denise Hacker, Denies Boyd, Sonya Grammon, Stephanie Hintz, Dwane

Robertson, and Mark Stringer. He alleges as follows.

         In June of 2007, plaintiff was injured and comatose at Fulton State Hospital. This was

attributable to Dr. Sternberg’s failure to report that plaintiff was taking Desmopressin, which

caused plaintiff to be misdiagnosed. Desmopressin also caused plaintiff to be declared

incompetent, and it has interfered with his electrolytes. In 2008, “staff at Hospitals” interfered

with plaintiff’s mail. Plaintiff also alleges that “they” interfered with his mail.

         In a rambling statement attached to the amended complaint, plaintiff states in conclusory

fashion that Waller, Latty, Hacker, Boyd, Gammon, Hintz and Robertson violated his

constitutional rights and tampered with his mail. Also attached to the amended complaint are

articles about hyponatremia and Desmopressin. As exhibits to the amended complaint, plaintiff

filed copies of medical records from June of 2007. As relief, he seeks $2 million because he was

falsely diagnosed, and $1 million because he has lost his liberty.

1
 The Court notes that, to the extent plaintiff can be understood to limit this action as one against Dr.
Sternberg for medical malpractice, this Court would lack jurisdiction because according to plaintiff’s
allegations, he and Dr. Sternberg are citizens of the same state. See 28 U.S.C. § 1332.
                                                   3
                                              Discussion

          As an initial matter, the Court notes that plaintiff complains of conduct that occurred in

2007 and 2008. Missouri’s five-year statute of limitations for personal injury actions, Mo. Rev.

Stat. § 516.120(4) (2000), applies to § 1983 claims brought in Missouri. Sulik v. Taney County,

Mo., 393 F.3d 765, 766-67 (8th Cir. 2005) (citations omitted). Therefore, to the extent plaintiff

attempts to bring claims pursuant to § 1983 that accrued more than five years before the filing of

the original complaint, they are time-barred.

          Even if all of plaintiff’s claims were timely, this action would be dismissed. Plaintiff’s

allegations against Dr. Sternberg establish, at most, that he was negligent or committed medical

malpractice. Such allegations do not state a claim of constitutional dimension. See Daniels v.

Williams, 474 U.S. 327, 328 (1986) (the Constitution is not implicated by a negligent act of an

official causing unintended loss of or injury to life, liberty, or property). Plaintiff also states that

his Miranda2 rights were violated. However, plaintiff cannot maintain an action under § 1983

based upon violations of the Miranda safeguards. See Hannon v. Sanner, 441 F.3d 635, 636 (8th

Cir. 2006) (remedy for violations of Miranda safeguards is suppression of evidence, not a § 1983

action).

          Plaintiff also states, in a wholly conclusory manner, that certain defendants interfered

with his mail and denied him access to the courts. However, plaintiff alleges no facts from which

the Court can infer that any defendant regularly and unjustifiably interfered with his mail, or

destroyed, withheld or refused to send any mail. It therefore cannot be said that plaintiff states a

claim of constitutional magnitude against any defendant related to interference with mail. See

Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) (to state a claim under the First Amendment, a

plaintiff must show a regular and unjustifiable interference with mail); see also Zimmerman v.
2
    Miranda v. Arizona, 384 U.S. 436 (1966)
                                                   4
Tribble, 226 F.3d 568, 572 (7th Cir. 2000) (allegations of sporadic and short-term delays and

disruptions in mail are insufficient to state a claim under the First Amendment). Additionally,

plaintiff does not allege facts permitting the inference that any defendant’s action caused him to

be deprived of some specific opportunity to defend himself, or advance a viable legal claim, in a

criminal appeal, postconviction matter, or civil rights action seeking to vindicate constitutional

rights. It therefore cannot be said that plaintiff alleges a cognizable injury, as required to bring a

claim premised upon the denial of access to the courts. See Sabers v. Delano, 100 F.3d 82, 84

(8th Cir. 1996) (per curiam) (citing Lewis v. Casey, 518 U.S 343 (1996)).

       The remainder of the amended complaint sets forth generalized, rambling allegations that

“staff” and “they” committed various forms of wrongdoing. These allegations do not state a

viable claim against any defendant because liability under § 1983 requires a causal link to, and

direct responsibility for, the alleged deprivation of rights. See Martin v. Sargent, 780 F.2d 1334,

1338 (8th Cir. 1985). Finally, to the extent plaintiff can be understood to seek release from

confinement, such relief is available only through a petition for a writ of habeas corpus.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 5) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s duplicative motion to proceed in forma

pauperis (ECF No. 8) is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3)

is DENIED as moot.



                                                  5
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.



                                        ______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 24th day of January, 2020.




                                          6
